DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an electronic control circuit in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-3 recites an electronic control circuit.  Claims 1-3 invoked 112(f) because the electronic control circuit is without defining the structure of claimed element and is modified by a functional language. Below are claim limitation in claims 1-3 invoked 112(f) without “means”:
In claims 1-2, an electronic control circuit configured to control rotation of the light emitting apparatus; and in claim 3, the electronic control circuit is configured to control the rotation of the device holder.
An electronic control circuit is identified in paragraphs [042, 043] as printed circuit board 122 including a power management unit 124, a microcontroller (MCU) processing unit 126, a touch screen control unit 128, a motion control unit 130, a communication unit 132, a pulse-width modulation (PWM) power output unit 134, and a tangible memory 136; and in paragraph [049] as the pulse-width modulation (PWM) power output unit 134 can control one or more motor rotary devices which are configured to rotate the light emitting apparatus 100 and/or the device holder 150.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser [U.S. 2016/0277660 A1] in view of Lyle et al. [U.S. 2018/0270410 A1].
	Regarding claim 1, Kaiser discloses a live broadcast lighting system [see figure 25] comprising: a light emitting apparatus [470, 478]; a control box [426] being connected to the light emitting apparatus; and a device holder [208] coupled to the control box, wherein the device holder [208] is configured to releasably retain a video recording device [figures 1-2]; wherein the control box comprises an electronic control circuit [figures 30-31]; (the light emitting apparatus [470, 478] being controlled to adjust up/down by collar 419); and wherein the device holder [208] is configured to be rotatable independent of the adjusting of the light emitting apparatus (figures 1-2, 24-26). However, Kaiser does not clearly disclose the control box/an electronic control circuit configured to control rotation of the light emitting apparatus.
	Lyle et al. teaches an electrical control that adjusts the pan and/or tilt and/or rotation of the mirror 108 (a device holder), thus as the same with the LED lighting 120 and the camera 112 (paragraphs [0021], [0040] and [0024]).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the control box of Kaiser with the electrical control as taught by Lyle for purpose of providing an advantageous way of adjusting illumination to a target area.
	Regarding claim 2, Lyle et al. teaches the electronic control circuit is configured to control the light emitting apparatus to rotate in three dimensions about a geometric center of the light emitting apparatus (figures 1-3, paragraph 0040).
	Regarding claim 3, Lyle et al. teaches the electronic control circuit is configured to control the rotation of the device holder in three dimensions about a geometric center of the device holder (figures 1-3).
	Regarding claim 4, Kaiser discloses the light emitting apparatus comprises a plurality of light sources, wherein the plurality of light sources comprises a first set of cold white LED lamp beads and a second set of warm white LED lamp beads [figure 26, paragraph 0061]; and Lyle et al teaches the LED lamp beads being juxtaposed around a peripheral region of the light emitting apparatus (paragraph 0024).
	Regarding claim 5, Kaiser discloses the electronic control circuit is configured to independently control switching ON/OFF and adjusting light intensity of each light source so as to create a preprogrammed light emitting pattern (figures 24, 30 and 31).
	Regarding claims 6-7, Kaiser discloses the preprogrammed light emitting pattern comprises a preprogrammed spatial distribution of the plurality of light sources that are turned ON or OFF; and light intensity over a period of time for at least one of the pluralities of light sources (figure 24, paragraph 0057)
Regarding claim 8, Kaiser discloses a remote control device configured to wirelessly communicate with the electronic control circuit so as to allow a user operating the remote control device to remotely control rotation and/or lighting of the light emitting apparatus (paragraphs 0065-0066 and figures 24, 32-33).
Regarding claim 9, Kaiser discloses the remote control device comprises a mobile phone which is configured to communicate with electronic control circuit via Bluetooth protocol (abstract).
Regarding claim 10, Lyle et al. teaches the remote control device is configured to remotely control rotation of the device holder (figure 3).
Regarding claim 11, Kaiser discloses the remote control device is configured to wirelessly communicate with the video recording device so as to allow the user to remotely control operation of the video recording device (figures 24-25).
Regarding claim 12, Lyle et al. teaches a touch panel electronically coupled to the electronic control circuit, wherein the touch panel is configured to allow a user to control rotation and/or lighting of the light emitting apparatus by interacting with a menu presented on the touch panel (paragraph 0029, figures 1-2).
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: claim 20 recites a method for remote control of a live broadcast lighting system including, in combination, wherein rotating the light emitting apparatus comprises detecting a movement of a target subject and changing orientation of the light emitting apparatus in response to the movement of the target subject, which is not disclosed or suggested by the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 13 recites a motion sensor electronically coupled to the electronic control circuit, wherein the motion sensor is configured to detect movement of a target subject, wherein the light emitting apparatus is configured to shed light on the target subject, which is not disclosed or suggested by the prior of record. Claims 14-19 depend on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875